Exhibit 10.01
 
[mipslogo.gif]
 

 
October 25, 2011




Mr. William A. Slater


Dear Bill,


Subject to authorization and approval of the Board of Directors of MIPS
Technologies, Inc., (“MIPS”) we are pleased to offer you the position of Vice
President, Chief Financial Officer and Treasurer, reporting to me, subject to
the terms and conditions contained herein.


This offer includes a base salary of $300,000 annualized, paid
semi-monthly.  You will also be eligible to participate in the MIPS
Technologies, Inc. Performance-Based Bonus Plan for Executives (“Bonus Plan”)
with a target of 50% of base salary earned in a fiscal year and an upside to
100% of base salary earned, subject to pay out in accordance with the terms of
the Bonus Plan.  Your total “target” cash compensation annualized will be
$450,000 with a potential upside which could bring your actual total annualized
compensation up to $600,000.


Additionally, you will receive vacation pay, holiday pay and life, AD&D and LTD
insurance coverage.  You will also have the opportunity to participate in the
following employee benefit programs: medical, dental, and vision insurance
plans, 401(k) plan, Flex Spending Accounts, Non-Qualified Deferred Compensation
Plan and the MIPS Employee Stock Purchase Plan.  


Subject to authorization and approval of the Board of Directors, the terms of
the applicable stock option plan and award documents, and compliance with all
applicable federal and state securities laws, you will be granted an option to
purchase 125,000 shares of MIPS Technologies, Inc. common stock.  The grant date
which determines the per share exercise price for new hire option grants is set
by the Committee designated by the Board of Directors to adminster the
applicable stock plan.  Currently, new hire options are granted on the last
Thursday of each month (“Grant Date”) and are priced using the market closing
price on that date.   Unless otherwise notified, your option will be granted
either on the Grant Date immediately following your start date, provided you
commenced your employment on or before the Monday preceding that Grant Date, or
on the Grant Date in the following month. Specific terms and conditions will be
included in the definitive stock option award documents and will include your
right to purchase your shares according to a vesting schedule.  The vesting
schedule will provide for one-third of the total shares to become vested 12
months from your grant date with 1/36th of the total shares vesting each month
thereafter for the remaining 24 months.  Unless earlier terminated, your option
may be exercised only during a term of seven (7) years from your grant date and
may be exercised during such term only in accordance with the terms of the plan
and the definitive award documents.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 955 EAST ARQUES AVE   
 SUNNYVALE, CA 94085-4521  
 PHONE 408.530.5000   
  FAX 408.530.5150 
WEB www.mips.com

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Mr. William A. Slater
October 25, 2011
Page 2
 
 
 
 
In addition, subject to authorization and approval of the Board of Directors,
the terms of the applicable stock plan and stock unit award documents and
compliance with all applicable federal and state securities laws, you will be
granted a stock unit award for 50,000 restricted stock units.  The grant date is
set by the Committee designated by the Board of Directors to administer the
applicable stock plan and is anticipated to be on the last Thursday of the month
in which you join the company provided you commenced your employment on or
before the Monday preceding that Grant Date, or on the Grant Date in the
following month. Specific terms and conditions will be included in the
definitive stock unit award documents and will include a vesting schedule.  The
vesting schedule will provide for one-third of the total restricted stock units
to become vested on each of the first three annual anniversaries of your grant
date.


In accordance with the requirements of the Immigration Reform and Control Act of
1986, you are required to provide verification of your identity and legal right
to work in the United States.


You may accept this position by signing below and returning a signed copy to
MIPS’ Human Resources by October 25, 2011.


The team and I are looking forward to you joining us and making a major
contribution to the success of MIPS.


Sincerely,
 
/s/ SANDEEP VIJ

 
Sandeep Vij
President & Chief Executive Officer
MIPS Technologies, Inc.



--------------------------------------------------------------------------------

I accept this offer of employment with the understanding that it is not an
employment contract.  I understand that my employment with the company is not
for any fixed term and constitutes at-will employment in which either I or the
company may terminate at any time, for any reason, with or without notice. I
also understand that upon commencement of employment, I will be expected to sign
the Confidential Information and Inventions Agreement. The provisions stated in
the offer of employment supersede all prior discussions and negotiations, and no
other writing published by the company is intended to modify the presumptions of
at-will employment status.
 
 


/s/ WILLIAM SLATER                     October 25, 2011            
Employee Signature                           Today’s Date


 
November 10, 2011             
Start Date
 
 

 
 

--------------------------------------------------------------------------------

 
